Case 2:19-cv-13803-LJM-RSW ECF No. 1 filed 12/30/19        PageID.1    Page 1 of 13



Counsel for Plaintiff:
Lawrence A. Fuller, Esq.
FULLER, FULLER & ASSOCIATES, P.A.
Counsel for Plaintiff
12000 Biscayne Boulevard, Suite 502
North Miami, FL 33181
(305) 891-5199
lfuller@fullerfuller.com
and
M. J. Stephen Fox, Esq. (P32456)
FOX & ASSOCIATES
2536 Red Clover Drive SE
Ada, MI 49301
(616) 676-4300
foxlawfirm@aol.com


                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

MARK FULTZ, Individually,             :
                                      :
            Plaintiff,                :
                                      :
vs.                                   : Case No.
                                      :
MI FH CP - TIC#1, LLC, a Delaware     :
Limited Liability Company, MI FH CP - :
TIC#2, LLC,                           :           COMPLAINT
a Delaware Limited Liability Company, :    (Injunctive Relief Demanded)
and                                   :
MI FH CP - TIC#3, LLC, a Delaware
Limited Liability Company,

          Defendants.
_________________________________/

      Plaintiff, MARK FULTZ, Individually, on his behalf and on behalf of all

other individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby
Case 2:19-cv-13803-LJM-RSW ECF No. 1 filed 12/30/19           PageID.2   Page 2 of 13



sues the Defendants, MI FH CP - TIC#1, LLC, a Delaware Limited Liability

Company, MI FH CP - TIC#2, LLC, a Delaware Limited Liability Company, and

MI FH CP - TIC#3, LLC, a Delaware Limited Liability Company, d/b/a The

Crowne Plaza Hotel (sometimes referred to as “Defendants”), for Injunctive Relief,

and attorneys’ fees, litigation expenses, and costs pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

      1.     Plaintiff, Mark Fultz, is an individual residing in Margate, FL, in the

County of Broward.

      2.     Defendants’ property, The Crowne Plaza Hotel, is located at 37529

Grand River Avenue, Farmington Hills, MI, in Oakland County.

      3.     Venue is properly located in the Eastern District of Michigan because

venue lies in the judicial district of the property situs. The Defendants’ property is

located in and does business within this judicial district.

      4.     Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has

been given original jurisdiction over actions which arise from the Defendants’

violations of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et

seq. See also 28 U.S.C. § 2201 and § 2202.

      5.     Plaintiff Mark Fultz is a Florida resident, is sui juris, and qualifies as

an individual with disabilities as defined by the ADA. Mr. Fultz suffered a stroke

which resulted in paralysis, rendering the right side of his body immobile. He



                                           2
Case 2:19-cv-13803-LJM-RSW ECF No. 1 filed 12/30/19         PageID.3   Page 3 of 13



ambulates by means of a manual wheelchair and occasionally is able to walk short

distances with the aid of a cane.

      6.     Mr. Fultz was raised in Michigan and has relatives, including many

cousins, his son, daughter, and grandchildren, in areas of suburban Detroit.     His

son lives and works in Ann Arbor. His daughter lives in a suburb located between

Ann Arbor and Detroit.

      7.     Mark Fultz has visited the property which forms the basis of this

lawsuit from September 29 through September 30, 2019, and has reservations to

return to the property onJuly 20 through July 21, 2020, to attend a family reunion,

and to avail himself of the goods and services offered to the public at the property.

The Plaintiff has encountered architectural barriers at the subject property. The

barriers to access at the property have endangered his safety.

      8.     Defendants own, lease, lease to, or operate a place of public

accommodation as defined by the ADA and the regulations implementing the

ADA, 28 CFR 36.201(a) and 36.104. Defendants are responsible for complying

with the obligations of the ADA. The place of public accommodation that the

Defendants own, operate, lease or lease to is known as The Crowne Plaza Hotel, is

located at 37529 Grand River Avenue, Farmington Hills, MI.

      9.     Mark Fultz has a realistic, credible, existing and continuing threat of

discrimination from the Defendants’ non-compliance with the ADA with respect to



                                          3
Case 2:19-cv-13803-LJM-RSW ECF No. 1 filed 12/30/19          PageID.4   Page 4 of 13



this property as described but not necessarily limited to the allegations in

paragraph 11 of this Complaint. Plaintiff has reasonable grounds to believe that he

will continue to be subjected to discrimination in violation of the ADA by the

Defendants. Mark Fultz desires to visit The Crowne Plaza Hotel, not only to avail

himself of the goods and services available at the property, but to assure himself

that this property is in compliance with the ADA so that he and others similarly

situated will have full and equal enjoyment of the property without fear of

discrimination.

       10.   The Defendants have discriminated against the individual Plaintiff and

members of the corporate Plaintiff organization by denying them access to, and full

and equal enjoyment of, the goods, services, facilities, privileges, advantages

and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et

seq.

       11.   The Defendants have discriminated, and are continuing to

discriminate, against the Plaintiff in violation of the ADA by failing to, inter alia,

have accessible facilities by January 26, 1992 (or January 26, 1993, if Defendants

have 10 or fewer employees and gross receipts of $500,000 or less). A preliminary

inspection of The Crowne Plaza Hotel has shown that violations exist. These

violations, which were encountered or observed by Plaintiff, and which were

verified by an ADA expert, include but are not limited to:



                                          4
Case 2:19-cv-13803-LJM-RSW ECF No. 1 filed 12/30/19        PageID.5   Page 5 of 13



     Disabled parking
          a.    This hotel does not have the required number of ADA
     compliant parking spaces, as called for at section 208 of the Standards.
     Based on 134 spaces, five ADA compliant parking spaces are required.

           b.     The existing four spaces do not comply with section 502 of the
     Standards, as they lack ADA signage compliant with section 502.6. There
     is no 5’ access lane and there are no van accessible spaces.

     These conditions made it difficult for the Plaintiff and other wheelchair users
     to park safely.

     Ramp(s)
           c.     There is no clear landing area at the top of the existing ramp(s),
     in violation of sections 405 and 406 of the Standards.

     Passenger loading zone
           d.      There is no marked loading or unloading zone under the front
     veranda, as called for at sections 209 and 503 of the Standards, making it
     difficult for Plaintiff to access the premises safely.

     Lobby restrooms
           e.    The signs on the restroom doors are improperly mounted, in
     violations of section 216 and 703 of the Standards.

          f.    The door is hard to open and in violations of section 404 of the
     Standards.

           g.    The paper towel dispenser was improperly mounted in violation
     of section 308 of the Standards.

           h.    The entrance to the urinal stall is too narrow and in violation of
     section 213 and 605 of the Standards.




                                        5
Case 2:19-cv-13803-LJM-RSW ECF No. 1 filed 12/30/19      PageID.6   Page 6 of 13



          i.     The grab bars around the toilet are in violation of sections 603
     and 609 of the Standards.

           j.    The toilet paper dispenser is improperly mounted in violation of
     section 604.7 of the Standards.

            k.     The clothes hook on the stall door is improperly mounted in
      violation of section 308 of the Standards.
            These conditions made it difficult for Plaintiff and other wheelchair
     users to safely use the restrooms without assistance.

     Telephones
           l.     The house phones on both the first and second floor are not
     reachable and in violation of section 308 of the Standards, preventing
     Plaintiff from using the house phones without assistance.

           m.    The Hotel does not provide the required amount of compliant
     accessible guest rooms and the accessible rooms are not dispersed among
     the various classes of accommodations, in violation of section 224.2 of the
     Standards. This hotel has 134 rooms. Pursuant to section 224.2 the
     property is required to have a total of seven guest rooms with mobility
     feature, and it does not.

     Guest Rooms
           n.    The hotel is required to have a minimum of two rooms with
     roll-in showers. The hotel does not have any rooms with roll-in showers.

         o.     Pursuant to section 224.4, this hotel lacks the required 12 guest
     rooms with communication features.

          p.     The hotel does not comply with section 224.5 by offering
     disabled guests a choice of guest rooms based on number of beds in the
     room, or other amenities.




                                       6
Case 2:19-cv-13803-LJM-RSW ECF No. 1 filed 12/30/19     PageID.7    Page 7 of 13



           Guest Room 221

          q.    Plaintiff was given room #221, a King size bed room.

          r.     The guest room door was hard to open, in violation of section
     309.4 of the Standards.

           s.    There was no latch side clearance at the door on the outside of
     the room, in violation of section 404.2 of the Standards.

           t.    The room signs at the guest room doors are improperly
     mounted in violation of 216 and 806 of the Standards.
           u.    The security latch was improperly mounted in violation of
     section 308 of the Standards.

          v.     The bathroom door pulled open into the hallway diminishing
     access in violation of section 404 of the Standards.

           w.      The flush handle was improperly mounted on the wrong side of
     the toilet in violation 604.6 of the Standards.

           x.    The toilet paper dispenser was improperly mounted in violation
     of section 604.7 of the Standards.

           y.     The bathtub did not have a seat capable of secured placement in
     violation of section 610.2 of the Standards.

           z.    The shower spray fixture was improperly mounted in violation
     of section 308 of the Standards.

          aa. The clothes hook on the back of the restroom door was
     improperly mounted, in violation of section 308 of the Standards.

          bb. The hair dryer was improperly mounted in violation of section
     308 of the Standards.



                                      7
Case 2:19-cv-13803-LJM-RSW ECF No. 1 filed 12/30/19          PageID.8    Page 8 of 13



             cc. The light switches in the room required tight grasping in
       violation of section 309.4 of the Standards.

             dd. The knobs on the dresser and night stands were hard to pull
       without pinching and twisting of the wrists in violation of section 309.4 of
       the Standards.

             ee. The iron and ironing board was improperly mounted in
       violation of section 308 of the Standards.

             These conditions made it difficult for Plaintiff and other wheelchair
      users to utilize the guest room safely and comfortable.

      Restaurant
             ff.   The restaurant had no accessible seating in violation of section
       226 and 902 of the Standards. This condition made it difficult for Plaintiff
       to enjoy a meal safely and comfortably at the restaurant.

      Website
             gg. The Hotel website has 302e violations. Plaintiff was unable to
       effectively utilize their web site to make his reservation, in violation of
       section 302(e) of the Title III regulations.

      Maintenance
             hh. The accessible features of the facility are not maintained,
       creating barriers to access for the Plaintiff, as set forth herein, in violation
       of 28 CFR §36.211.


      12.   The discriminatory violations described in paragraph 11 are not an

exclusive list of the Defendants’ ADA violations. Plaintiff requires the inspection

of the Defendants’ place of public accommodation in order to photograph and

measure all of the discriminatory acts violating the ADA and all of the barriers to


                                          8
Case 2:19-cv-13803-LJM-RSW ECF No. 1 filed 12/30/19        PageID.9    Page 9 of 13



access. The individual Plaintiff, the members of the Plaintiff group, and all other

individuals similarly situated, have been denied access to, and have been denied

the benefits of services, programs and activities of the Defendants’ buildings and

its facilities, and have otherwise been discriminated against and damaged by the

Defendants because of the Defendants’ ADA violations, as set forth above. The

individual Plaintiff, the members of the Plaintiff group and all others similarly

situated will continue to suffer such discrimination, injury and damage without the

immediate relief provided by the ADA as requested herein. In order to remedy this

discriminatory situation, the Plaintiff requires an inspection of the Defendants’

place of public accommodation in order to determine all of the areas of non-

compliance with the Americans with Disabilities Act.

      13.   Defendants have discriminated against the Plaintiff by denying him

access to full and equal enjoyment of the goods, services, facilities, privileges,

advantages and/or accommodations of its place of public accommodation or

commercial facility in violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et

seq. Furthermore, the Defendants continue to discriminate against the Plaintiff,

and all those similarly situated by failing to make reasonable modifications in

policies, practices or procedures, when such modifications are necessary to afford

all offered goods, services, facilities, privileges, advantages or accommodations to

individuals with disabilities; and by failing to take such efforts that may be



                                         9
Case 2:19-cv-13803-LJM-RSW ECF No. 1 filed 12/30/19         PageID.10   Page 10 of 13



necessary to ensure that no individual with a disability is excluded, denied

services, segregated or otherwise treated differently than other individuals because

of the absence of auxiliary aids and services.

      14.     Plaintiff is without adequate remedy at law and is suffering irreparable

harm. Plaintiff has retained the undersigned counsel and is entitled to recover

attorney’s fees, costs and litigation expenses from the Defendants pursuant to 42

U.S.C. § 12205 and 28 CFR 36.505.

      15.     Defendants are required to remove the existing architectural barriers

to the physically disabled when such removal is readily achievable for its place of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); in the alternative, if there has been an alteration to Defendants’ place of

public accommodation since January 26, 1992, then the Defendants are required to

ensure to the maximum extent feasible, that the altered portions of the facility are

readily accessible to and useable by individuals with disabilities, including

individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendants’

facility is one which was designed and constructed for first occupancy subsequent

to January 26, 1993, as defined in 28 CFR 36.401, then the Defendants’ facility

must be readily accessible to and useable by individuals with disabilities as defined

by the ADA.




                                          10
Case 2:19-cv-13803-LJM-RSW ECF No. 1 filed 12/30/19         PageID.11       Page 11 of 13



      16.     Notice to Defendants is not required as a result of the Defendants’

failure to cure the violations by January 26, 1992 (or January 26, 1993, if

Defendants have 10 or fewer employees and gross receipts of $500,000 or less).

All other conditions precedent have been met by Plaintiff or waived by the

Defendants.

      17.     Plaintiff is without adequate remedy at law and is suffering

irreparable harm. Considering the balance of hardships between the Plaintiff

and Defendants, a remedy in equity is warranted. Furthermore, the public

interest would not be disserved by a permanent injunction. Plaintiff has

retained the undersigned counsel and is entitled to recover attorney's fees, costs

and litigation expenses from the Defendants pursuant to 42 U.S.C. § 12205 and

28 CFR 36.505 .

      18.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority

to grant Plaintiff Injunctive Relief, including an order to require the Defendants to

alter The Crowne Plaza Hotel to make those facilities readily accessible and

useable to the Plaintiff and all other persons with disabilities as defined by the

ADA; or by closing the facility until such time as the Defendants cure their

violations of the ADA. The Order shall further require the Defendants to maintain

the required assessable features on an ongoing basis, and to require the institution

of a policy that requires Defendants to maintain its accessible features.



                                          11
Case 2:19-cv-13803-LJM-RSW ECF No. 1 filed 12/30/19         PageID.12    Page 12 of 13



      WHEREFORE, Plaintiff respectfully request:


            a.     The Court issue a Declaratory Judgment that determines that

      the Defendants at the commencement of the subject lawsuit is in violation of

      Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.


            b.     Injunctive relief against the Defendants including an order to

      make all readily achievable alterations to the facility; or to make such

      facility readily accessible to and usable by individuals with disabilities to the

      extent required by the ADA; and to require the Defendants to make

      reasonable modifications in policies, practices or procedures, when such

      modifications are necessary to afford all offered goods, services, facilities,

      privileges, advantages or accommodations to individuals with disabilities;

      and by failing to take such stops that may be necessary to ensure that no

      individual with a disability is excluded, denied services, segregated or

      otherwise treated differently than other individuals because of the absence of

      auxiliary aids and services.


            c.     An award of attorney’s fees, costs and litigation expenses

      pursuant to 42 U.S.C. § 12205.


            d.     Such other relief as the Court deems just and proper, and/or is

      allowable under Title III of the Americans with Disabilities Act.

                                          12
Case 2:19-cv-13803-LJM-RSW ECF No. 1 filed 12/30/19    PageID.13   Page 13 of 13



                                   Respectfully submitted,
Dated: December 20, 2019
                                   /s/ M. J. Stephen Fox
                                   M. J. Stephen Fox, Esq. (P32456)
                                   FOX & ASSOCIATES
                                   2536 Red Clover Drive SE
                                   Ada, MI 49301
                                   (616) 676-4300
                                   foxlawfirm@aol.com
                                   and
                                   Lawrence A. Fuller, Esq.
                                   FULLER, FULLER & ASSOCIATES, P.A.
                                   12000 Biscayne Blvd., Suite 502
                                   North Miami, FL 33181
                                   (305) 891-5199
                                   (305) 893-9505 - Facsimile
                                   lfuller@fullerfuller.com

                                   Attorneys for Plaintiff




                                     13
